DETAILED ACTION   

1.	The Office Action is in response to Application 17057006 filed on 11/19/2020. Claims 1-8 are pending.      

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 11/19/2020, 07/23/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

						Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17057006 filed on 11/19/2020.
Priority #			 Filling Data			 Country
2018-097426	               	  May 21, 2018		JP


						Draw Objection	


CLAIM INTERPRETATION
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“acquiring unit …” in claim 7;
“interpolating unit …” in claim 7.

A review of the specification shows that:
“interpolating unit …” corresponding to fig. 8, component 603 and paragraph 0110; 
The spec. does not give clear and sufficient structure for “acquiring unit …” in claim 7.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections -35 USC $112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the
inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out
and distinctly claiming the subject matter which the applicant regards as his
invention.

9.	 Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 7, as described above in Claim Interpretation 112(f), the claim limitations with “acquiring unit considered to be indefinite because claims do not recite clear and sufficient structure and there is no clear support in the specification. As such, the claims are indefinite.
Applicant may: (a) Amend the claim so that the claim limitation will no longer be
interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or (b) Amend the written
description of the specification such that it clearly links or associates the corresponding structure,
material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a));

more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.

Claim Rejections - 35 USC § 112(d)

10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 depend on independent claim 1 but fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

		Claim Rejections - 35 USC § 112 (b)

12.	The following is a quotation of 35 U.S.C. 112(b):
	(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

13.	For claim 8, it is dependent on independent claim 1, which is a coding device; however, claim 8 as a whole is directed to a non-transitory computer-readable medium. Therefore, it is not clear claim 8 claims a coding device or a non-transitory computer-readable medium.


Claim Rejections - 35 USC § 102

14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.






Claim 1. 8 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Vo et al. (US 20110170615). 

	Regarding claim 1, Vo teaches a coding device for coding an image (fig. 1), 
	comprising: 
	a processor (fig. 1, component 120);  
	and a storage medium having computer program instructions stored thereon, when executed by the processor, perform (paragraph 0041, … a) a combination of circuit elements that performs that function or b) software in any form, including, therefore, firmware, microcode or the like, combined with appropriate circuitry for executing that software to perform the function)
	 to acquire a region of a first image that matches a predetermined condition (paragraph 0047, … The data pruner 110 performs pre-processing to remove, in the spatial domain, at least one region (e.g., a line, curve, region, etc.) from a picture; in which the one region is a region of a first image that matches a predetermined condition);  
	acquire a second image by associating the first image, the acquired region, and a region obtained by removing the acquired region from the first image with each other (fig. 2, step 215; paragraph 0048, The function block 215 performs pre-processing of the picture to remove, in the 

	 and code the second image (fig. 2, step 220).

	Regarding claim 8, Vo teaches a non-transitory computer-readable medium having computer-executable instructions that, upon execution of the instructions by a processor of a 
computer, cause the computer to function as the coding device (paragraph 0041, … a) a combination of circuit elements that performs that function or b) software in any form, including, therefore, firmware, microcode or the like, combined with appropriate circuitry for executing that software to perform the function) according to claim 1 (as claim 1’s rejection).

Claim 7 is rejected under 35 U.S.C. 102 (a) (2) as being anticipated by KIM et al. (US 20200120276). 
	
	Regarding claim 7, KIM teaches an image interpolation system  (fig. 1; paragraph 0112, …when the processing-target object 840 is present in the omnidirectional image, the processing-target object 840 may be removed through image post-processing or interpolated on the basis of 
the surrounding image information of a frame including the processing-target object 840 and/or the image information of another frame), comprising
	an acquiring unit (fig. 1, component 110, 120 and 130) configured to acquire the first image and auxiliary information by associating a second image (paragraph 0035, … The three  it may be decided 
that a processing-target object is present in a first frame 1100.  When a processing-target object is present in the first frame 1100, the processing-target object is highly likely to continuously appear in captured frames 1150 subsequent to the first frame… characteristic information of the processing-target object present in the first frame 1100 may be extracted, and it may be determined whether an object having characteristic information similar to that of the 
processing-target object is present in the captured frames 1150; in which, the characteristic information is the auxiliary information) and a region obtained by removing the matching region from the second image with each other (paragraph 0143, … A region in which a region including a processing-target object is deleted without interpolation may be a removal-target region);  
	and an interpolating unit configured to interpolate the first image using the 
auxiliary information, and obtain an image that approximates the second image (as shown in fig. 9; paragraph 0095, … Specifically, the processing-target object may be removed or interpolated on the basis of the image information of another frame or the surrounding image information of the frame including the processing-target object; in which, the target object is interpolated by using the auxiliary information to approximate the another image).

Allowable Subject Matter
17.	Claim 2 and its dependent claim 4-6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
	Claim 3 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.


The following is a statement of reasons for the indication of allowable subject matters:
For claim 2 and its dependent claim 4-6, the prior art does not disclose or suggest the limitations of “an auxiliary information extraction network configured to receive inputs of the first image and the acquired region, and output auxiliary information, which is information for assisting image interpolation;  an auxiliary information reference network configured to receive an input of the auxiliary information, and output a first intermediate image generated with reference to the auxiliary information;  a missing image reference network configured to receive inputs of the acquired region and the region obtained by removing the acquired region, and output a second intermediate image generated with reference to a missing image;  and a reconfiguration network configured to receive inputs of the first intermediate image and the second intermediate image, and output the second image”.
For claim 3, the prior art does not disclose or suggest the limitations of “an auxiliary information extraction network configured to receive inputs of a difference image between the first image and a second intermediate image output from a missing image reference network, and the acquired region, and output auxiliary information, which is information for assisting image interpolation;  an auxiliary information reference network configured to receive an input of the auxiliary information, and output a first intermediate image generated with reference to the auxiliary information;  the missing image reference network configured to receive inputs of the acquired region, and the region obtained by removing the acquired region, and output the second intermediate image generated with reference to a missing image;  and a reconfiguration network 

18. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
19.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.